Cockrell, J.
Emmet Thomas was convicted of the murder of Ruby Barnes, alias Ruby Hogan, and to the death sentence pronounced against him for this murder, he prosecutes this writ of error.
The first assignment of error is that tbe court failed to charge upon circumstantial evidence. The court was not requested to so charge, and the case does not depend upon circumstantial evidence. Ruby’s throat and other parts of her body were cut with a razor, and her mother testified to seeing Thomas when he made the last cut, just before he jumped out of the window and escaped. Other *693witnesses testified to seeing Thomas and Ruby together just a few minutes before the homicide.
The only other assignment argued is based upon the sufficiency of the evidence as to premeditation. There was evidence of threats to kill the girl made a month or more prior to the actual killing — the two had lived together as man and wife, though not married, and she had broken off this relationship; he had followed her to the home of her parents, they quarreled about resuming the relationship and she refused. At the mother’s insistence she goes into the house to. make him a cup of coffee. When they get into the room to themselves he begins slashing her with a razor, a favored weapon of the negro race, finally breaking it off in her neck. We think premeditation sufficiently appears.
It is argued in the brief that the court erroneously permitted deputy sheriffs to testify as to alleged con fessions. No assignment of error presents this ruling for our consideration.
We are clear that the State’s case was fully made out, and that error has not been shown.
The judgment is affirmed.
Tavlor, C. J., and Shackleford, Whitfield and Ellis, JJ., concur.